Per Curiam.
Ilgenfritz’s appeal was decided without adverting to the statute of 1833, which declares that “the issue of such deceased child, grandchild, or other descendant, shall take, by representation of their parents respectively, such share only as would have descended to such parents had they been living at the death of the intestate.” On this principle of representation, and not of substitution, had been decided Earnest v. Earnest; and the oversight in Ilgenfritz’s appeal, is one for which it is difficult to account. It is very plain that the construction put upon the statute in the present case is the proper one.
Judgment affirmed.